Louis Grau v. Commissioner.Grau v. CommissionerDocket No. 11828.United States Tax Court1948 Tax Ct. Memo LEXIS 272; 7 T.C.M. 1; T.C.M. (RIA) 48000; January 13, 1948J. C. Davis, Esq., for the petitioner. John B. Higgins, Esq., for the respondent.  KERN Memorandum Findings of Fact and Opinion Respondent determined a deficiency in petitioner's income tax for the year 1944 in the sum of $182.25, and an overassessment for the year 1943 in the sum of $54.58. That part of the deficiency determined by respondent is here in issue which arises by reason of his disallowance of a deduction claimed by petitioner for depreciation on furniture and fixtures on the ground that petitioner had "not submitted records or other evidence in substantiation of the amount claimed." This amount was $500. Other adjustments made by respondent are not here in issue. Findings of Fact Petitioner is an individual residing in Booneville, Arkansas, where he operates a general1948 Tax Ct. Memo LEXIS 272">*273  merchandise store. He filed the tax returns for the years here involved with the collector of internal revenue for the district of Arkansas at Little Rock. For several years prior to 1935 petitioner and his brother owned and operated as equal partners a store in Booneville. In 1935 the partnership was dissolved and petitioner's brother left Booneville. Pursuant to the agreement by which the partnership was dissolved, petitioner's brother took with him the merchandise which he wanted, and petitioner retained the rest of the merchandise and all of the fixtures theretofore owned by petitioner and his brother as partners. Petitioner also agreed to pay his brother an unknown sum of money. Some of these fixtures were still owned by petitioner during the taxable years. During those years petitioner also owned other fixtures, but could not testify as to when they were acquired by him or their cost. Among the fixtures owned by petitioner were show cases and statues. Petitioner kept no records indicating the cost of the fixtures owned by him, and his books did not contain a fixture account. Opinion KERN, Judge: The question before us is whether respondent erred in his determination that1948 Tax Ct. Memo LEXIS 272">*274  petitioner should not be allowed a deduction claimed for depreciation under section 23 (b) of the Internal Revenue Code. Petitioner has failed to prove that respondent so erred. Decision will be entered for respondent.